Per Curiam,
The defendant’s track on Chestnut street crosses at right angles its track on Seventh street and at the intersection of these streets the tracks are connected by a switch. The front truck of a car running east on Chestnut street passed the switch but the rear truck turned south on the switch, in consequence of which one end of the car was thrown onto the sidewalk and injured the plaintiff, who was standing near the curb. There was testimony on behalf of the plaintiff tending to show that an iron bar was used to keep the tongue of the switch in place; that the use of a bar or similar appliance was necessary for that purpose; that the bar was out of place at the time of the accident. The cause of the accident was thus shown. The bar was under the exclusive management of the defendant and its absence gave rise to the presumption of negligence sufficient to take the case to the jury.
The judgment is affirmed.